  Exhibit 10.17

SUBLEASE
 
This SUBLEASE, dated effective as of January 1, 2019, is made by and between
BlueWater Federal Solutions, Inc., a Delaware corporation ("Sublessor"), and AOC
Key Solutions, Inc., a Delaware corporation ("Subtenant").
 
WHEREAS, pursuant to that certain Lease Agreement dated as of December 3, 2018
("Prime Lease"), by and between Sublessor, as tenant, and EB Albemarle, LLC, as
landlord ("Prime Landlord"), Sublessor leases approximately 18,574 rentable
square feet of space ("Prime Lease Premises"), constituting Suite 200 on the 2nd
floor of the building located at 14420 Albemarle Pointe Place, Chantilly, VA
20151 ("Building"); and
 
WHEREAS, Subtenant desires to lease a portion of the Prime Lease Premises from
Sublessor (to be referred to under this Sublease as the "Sublet Premises") on
the terms and conditions set forth in this Sublease; and
 
WHEREAS, prior to the date hereof, Subtenant, as tenant, leased the Prime Lease
Premises from Prime Landlord, as successor in interest to Dalton Ventures,
L.L.C., pursuant to a Deed of Lease dated June 24, 2009 (“Prior Lease”), and
Subtenant subleased a portion of the Prime Lease Premises to Sublessor, as
subtenant thereunder, pursuant to a Sublease dated December 4, 2009 (“Prior
Sublease”); and
 
WHEREAS, effective as of the date hereof, Prime Landlord and Subtenant have
terminated the Prior Lease pursuant to a Lease Termination Agreement, and
Sublessor and Subtenant hereby terminate the Prior Sublease; and
 
WHEREAS, any capitalized terms that are not defined in this Sublease shall have
the meanings set forth in the Prime Lease.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
 
1. Premises. Sublessor hereby subleases to Subtenant on the terms and conditions
set forth in this Sublease a portion of the Prime Lease Premises consisting of
approximately 7,725 RSF square feet, as depicted on Exhibit A attached hereto.
In the event the rentable area of the Building is increased or decreased, the
Subtenant's proportionate share will be recalculated and adjusted.
 
2. Warranty by Sublessor. Sublessor warrants and represents to Subtenant that
the Prime Lease has not been amended or modified except as expressly set forth
herein, that Sublessor is not now, and as of the commencement of the Sublease
Term hereof will not be, in default or breach of any of the provisions of the
Prime Lease.
 
3. Term. The term of this Sublease (“Sublease Term”) shall commence on the date
hereof ("Commencement Date") and end on June 30, 2024 ("Termination Date"),
unless earlier terminated in accordance with the terms hereof In the event that
the Sublessor exercises the Right
 
 
1

 
 
of Renewal, Subtenant shall have the option to renew this Sublease for the
Renewal Term. Subtenant shall provide to Sublessor, within thirty (30) days
after Sublessor’s exercise of the Right of Renewal, a written notice of the
exercise of the option to extend the Sublease for the Renewal Term, time being
of the essence. If notification of the exercise of this option is not timely
given and received, the option granted hereunder shall automatically expire. On
the first day of the Renewal Term and on the first day of each subsequent year
during the Renewal Term, the Basic Annual Rent shall be increased by two and
75/100 percent (2.75%) of the preceding year’s Basic Annual Rent. Possession of
the Sublet Premises shall be delivered to Subtenant on the commencement of the
Sublease Term.
 
4. Rent.
 
4.1 Minimum Rent. Subtenant shall pay to Sublessor as minimum rent (“Basic
Annual Rent”), without deduction, setoff, notice or demand, at 14420 Albemarle
Pointe Place, Suite 200, Chantilly, VA 20151 Attn: BlueWater Federal Solutions,
Inc; Accounts Receivable, or at such other place as Sublessor shall designate
from time to time by notice to Subtenant, the sum of $11,909 per month, in
advance on the first day of each month of the Sublease Term starting on the
Commencement Date and ending on the day prior to the first anniversary of the
Commencement Date. Commencing on the first anniversary of the Commencement Date,
and each anniversary thereafter, the Basic Annual Rent shall be increased by two
and 75/100 percent (2.75%) of the preceding year’s Basic Annual Rent.  If rental
is not received by the 5th day of any month, Sublessor shall have the right to
assess a 10% late fee upon Subtenant. Any rent not received within 5 days of
Sublessor’ s notice shall deem Subtenant in default. If the Sublease Term begins
or ends on a day other than the first or last day of a month, the rent for the
partial months shall be prorated on a per diem basis.
 
4.2 Additional Costs. The Subtenant agrees to pay for all additional expenses
that are directly caused by the Subtenant's occupancy of the Sublet Premises.
Such expenses include, but are not limited to, after hours HVAC and special
cleaning services. Commencing January 1, 2020, the Subtenant shall be required
to pay for its pro rata share of any increases in the Building's Operating
Charges and Real Estate Taxes which exceed the actual 2019 Operating Charges and
Real Estate Taxes. Controllable Operating Charges shall be capped to the same
extent set forth in the Prime Lease. Sublessor agrees to provide Subtenant with
all supporting documentation for Operating Charges and Real Estate Taxes, to the
extent received by Sublandlord from Prime Landlord.
 
5. Security Deposit. Subtenant shall deposit with Sublessor on or before the
Commencement Date the sum of $11,909 as security for Subtenant's faithful
performance of Subtenant's obligations hereunder ("Security Deposit"). If
Subtenant fails to pay rent or other charges when due under this Sublease, or
fails to perform any of its other obligations hereunder, Sublessor may use or
apply all or any portion of the Security Deposit for the payment of any rent or
other amount then due hereunder and unpaid for the payment of any other sum for
which Sublessor may become obligated by reason of Subtenant's default or breach.
If Sublessor so uses any portion of the Security deposit, Subtenant shall,
within ten (10) days after written demand by Sublessor, restore the Security
Deposit to the full amount originally deposited, and Subtenant's failure to do
so shall constitute a default under this Sublease. Sublessor shall not be
required to
 
 
2

 
 
keep the Security Deposit separate from its general accounts, and shall have no
obligation or liability for payment of interest on the Security Deposit. Once
the Subtenant has vacated the Sublet Premises and the condition of the Sublet
Premises has been approved by the Prime Landlord, and provided Subtenant is not
then in default of any of its obligations hereunder, the Security Deposit, or so
much thereof as had not theretofore been applied by Sublessor, shall be returned
to Subtenant or to the last assignee, if any, of Subtenant's interest hereunder.
 
6. Use of Premises. The Sublet Premises shall be used and occupied only for
general office use, and for no other purpose.
 
7. Termination. Sublessor and Subtenant shall have the ongoing right to
terminate the Sublease provided that Sublessor or Subtenant delivers written
notice ("Termination Notice") of such termination upon ninety (90) days prior
written notice to the effective date of the termination, free of charge with no
additional termination penalties and/or damages.
 
8. Other Provisions of Sublease. All applicable terms and conditions of the
Prime Lease are incorporated into and made a part of this Sublease, except for
the following:
The obligation to pay rent to Prime Landlord under the Prime Lease shall be
considered performed by Subtenant to the extent and in the amount rent is paid
to Sublessor in accordance with this Sublease. Subtenant shall not commit or
suffer any act or omission that will violate any of the provisions of the Prime
Lease. If the Prime Lease terminates, this Sublease shall terminate and the
parties shall be relieved of any further liability or obligation under this
Sublease.
 
8.1 Liability Insurance: Subtenant's Property. Subtenant shall maintain a policy
or policies of commercial general liability insurance with the premiums thereon
fully paid on or before the due dates, issued by and binding upon a responsible
and financially sound insurance company reasonably acceptable to Prime Landlord.
Such insurance shall name Sublessor as an additional insured and shall afford
protection in the combined single limit of not less than the requirements set
forth in the Prime Lease.
 
8.2. Waiver. Sublessor and Subtenant for themselves and for their respective
insurers agree to and do hereby release each other of and from any and all
claims, demands, actions and causes of action that each may have or claim to
have against the other for loss or damage to the property of the other, both
real and personal, caused by or resulting from fire and all other casualties
insured against under fire and extended coverage insurance policies,
notwithstanding that any such loss or damage may be due to or result from the
negligence of either of the parties hereto or their respective officers,
employees or agents, but only to the extent of any recovery collectible under
such insurance. Subtenant and Sublessor, if applicable, will endeavor to secure
an appropriate clause in, or endorsement on, any fire and extended coverage
insurance policy covering Sublessor’ s and Subtenant's respective interests,
pursuant to which the respective insurance policies waive subrogation; provided,
however, that a failure on the part of Sublessor or Subtenant, if applicable, to
secure such appropriate clause or endorsement as aforesaid shall not in any
manner affect or restrict the provisions of the above and foregoing mutual
release.
 
3

 
 
9. Indemnification of Sublessor.
 
9.1 Subtenant shall defend, indemnify and hold harmless Sublessor from and
against any and all claims, including costs, reasonable attorney's fees,
expenses and liabilities incurred in the defense of any such claim or any action
or proceedings brought thereon, arising from (i) Subtenant's use of the Sublet
Premises, or from the conduct of Subtenant's business in or about the Sublet
Premises, (ii) any breach or default in the performance of any obligations on
Subtenant's part to be performed under the terms of this Sublease; or (iii) the
negligence of the Subtenant, or any of Subtenant's agents, contractors or
employees. In no event, however, shall Sublessor be entitled to indemnification
under this Section if such claim arises from any breach or default in the
performance of any obligation on Sublessor’s part to be performed under the
terms of this Sublease, or arising from any negligence of the Sublessor, or any
of Sublessor’s agents, contractors or employees. This indemnification shall
survive the termination of this Sublease.
 
9.2 Sublessor shall defend, indemnify and hold harmless Subtenant from and
against any and all claims arising from any breach or default in the performance
of any obligation on Sublessor’ s part to be performed under the terms of this
Sublease, or arising from the negligence of the Sublessor, or any of Sublessor’s
agents, contractors or employees, and from and against all costs, reasonable
attorney's fees, expenses and liabilities incurred in the defense of any such
claim or any action or proceeding brought thereon. In no event, however, shall
Subtenant be entitled to indemnification under this Section if such claim arises
from any breach or default in the performance of any obligation on Subtenant's
part to be performed under the terms of this Sublease, or arising from any
negligence of the Subtenant, or any of Subtenant's agents, contractors or
employees. This indemnification shall survive the termination of this Sublease.
 
10. Hazardous Substances.
 
10.1 Prior to the date hereof, Subtenant and Sublessor have been in possession
of the Prime Lease Premises or portions thereof, pursuant to the Prior Lease and
Prior Sublease. Each of Subtenant and Sublessor affirms, represents and
warrants, to the best of its knowledge, that it has not created any hazardous
conditions upon the Prime Lease Premises and has received no notice of violation
of such. Each of Subtenant and Sublessor shall indemnify, defend and hold
harmless the other party from and against any and all claims, liabilities and
damages suffered or incurred by the other party as a result of the breach of the
foregoing representation and warranty by the indemnifying party.
 
10.2 Subtenant agrees that no part of the Sublet Premises will be used in any
way for, and Subtenant shall not suffer, permit or allow the use of the Sublet
Premises or any part thereof, either directly or indirectly, for treatment,
preparation, generation, manufacture, use, refining, production, storage,
maintenance, handling, transfer, transporting, processing, disposal, burial,
dispersal, release or placement of any Hazardous Substance (as hereinafter
defined), petroleum products, pollutants or contaminants, and the Subtenant
shall not release, suffer or permit the release of any Hazardous Substance,
petroleum products, pollutants or contaminants onto the Sublet Premises or
Building into the subsurface thereof or onto any property whatsoever,
 
 
4

 
 
including without limitation, surface water and ground waters unless in
compliance with all applicable law(s), permit(s), order(s) or other valid
governmental approval(s), whether now in effect or hereafter enacted.
Furthermore, Subtenant shall not cause or permit to occur any violation of any
federal, state or local law, ordinance, regulation or order now or hereafter
enacted, related to environmental conditions on, under or about the Sublet
Premises, or arising from Subtenant's use or occupancy of the Sublet Premises,
including, but not limited to, soil and ground water conditions. Subtenant
shall, at Subtenant's own expense, comply with all laws regulating the
treatment, preparation, generation, manufacture, use, refining, production,
storage, maintenance, handling, transfer, transporting, processing, disposal,
burial, dispersal, release or placement of any Hazardous Substance, petroleum
products, pollutants or contaminants. Furthermore, Subtenant shall, at
Subtenant's own expense, make all submissions to, provide all information
required by, and comply with all requirements of all governmental authorities
under all present and future laws. The term “Hazardous Substance” means, without
limitation, any pollutant, contaminant, toxic or hazardous waste, dangerous
substance, potentially dangerous substance, noxious substance, toxic substance,
flammable, explosive, combustible, radioactive material, urea formaldehyde foam
insulation, asbestos, PCB's, chemicals known to cause cancer or reproductive
toxicity, or any manufacture, preparation, production, generation, use,
maintenance, treatment, storage, transfer, handling or ownership of which is
restricted, prohibited, regulated, penalized by any and all federal, state,
local, county or municipal statutes, laws or orders now or at any time hereafter
in effect, including but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Clean Air Act (42 U.S.C.
§§ 7401 et seq.), the Toxic Substances Control Act, as amended (15 U.S.C. §§
2601 et seq.) the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.)
as these laws have been or may be amended or supplemented, and any substances
declared to be hazardous or toxic under any law or regulation now or hereafter
enacted or promulgated by any governmental authority. Failure of Subtenant to
abide by all of the foregoing obligations shall be a default under this Sublease
which, if not cured within five (5) days of Sublessor’s notice, or sooner if an
emergency, dangerous, or hazardous conditions exists in, at, on, upon or about
the Sublet Premises, shall entitle Sublessor to pursue all remedies available in
law, at equity and/or under the Sublease. All payments due from Subtenant
hereunder shall be due and payable as additional rent within ten (10) days of
presentation of a statement therefor by Sublessor.
 
11. Additions/Alterations. All alterations and/or additions shall be completed
by Subtenant at its sole cost and expense with Sublessor’s and Lessor's prior
written approval. All alterations and additions, at Sublessor’s option, shall be
removed upon the expiration of the Sublease Term, except for those alterations
which Sublessor and Lessor at the time of approval, have agreed to remain with
the Sublet Premises at the expiration of this Sublease. Any addition and/or
alteration which require approval from appropriate governmental agencies shall
be obtained by Subtenant at its expense. Subtenant shall remove all of its
signage at subtenant’s expense upon expiration of the Sublease Term.
 
5

 
 
12. Attorney's Fees. If Sublessor or Subtenant shall commence an action against
the other arising out of or in connection with the Sublease, the prevailing
party shall be entitled to recover its costs of suit and reasonable attorney's
fees.
 
13. Agency Disclosure. Sublessor and Subtenant each warrant that they have dealt
with no other real estate broker in connection with this transaction except
Savills Studley.
 
14. Notices. All notices and demands which may or are to be required or
permitted to be given by either party on the other hereunder shall be in
writing. All notices and demands by the Sublessor to Subtenant shall be sent by
overnight courier or hand delivered or by certified or registered mail, return
receipt requested, addressed to the Subtenant at the Sublet Premises, and to the
address herein below, or to such other place as Subtenant may from time to time
designate in a notice to the Sublessor. All notices and demands by the Subtenant
to Sublessor shall be sent by overnight courier or hand delivered or by
certified or registered mail, return receipt requested, addressed to the
Sublessor at the Prime Lease Premises, and to the address herein below, or to
such other place as Sublessor may from time to time designate in a notice to the
Subtenant.
 
 
To Subtenant:
Gregory S. McCarthy, CEO
 
Address:
14420 Albemarle Point Pl, Suite 200, Chantilly, VA 20151

 
 
To Sublandlord:
Jada Brink, Director of Contracts
 
Address:
14420 Albemarle Point Pl, Suite 200, Chantilly, VA 20151

 
15. Compliance. The parties hereto agree to comply with all applicable federal,
state and local laws, regulations, codes, ordinances and administrative orders
having jurisdiction over the parties, property or the subject matter of this
Sublease, including, but not limited to, the 1964 Civil Rights Act and all
amendments thereto, the Foreign Investment in Real Property Act, the
Comprehensive Environmental Response Compensation and Liability Act, and the
Americans with Disabilities Act.
 
16. Quiet Enjoyment. Subtenant, upon paying the minimum rent and other charges
herein provided for, and performing all the other terms of this Sublease, shall
quietly have and enjoy the Sublet Premises during the term of this Sublease,
subject to the terms hereof and the terms of the Prime Lease.
 
17. Furniture, Fixtures and Equipment. Subtenant shall provide its pro rata
share of kitchen and common area supplies. Subtenant shall provide its own
office supplies, postage, machine and FedEx account. Subtenant shall provide its
own furniture, fixtures and equipment consistent with the general appearance of
the Prime Lease Premises.
 
18. Security Cards. Subtenant shall retain up to eight (8) security cards that
it currently has in its possession and shall return all other security cards to
Sublessor on the date hereof.
 
19. Parking. Subtenant shall have free parking as provided in the Prime Lease
which is 3.8 spaces per 1,000 rentable square feet of the Sublet Premises.
Subtenant's parking rights are personal to Subtenant and non-transferable.
Subtenant shall abide by all applicable rules and
 
 
6

 
 
regulations of Prime Landlord related to the parking spaces provided under this
Section, and shall hold Sublessor, Sublessor’ s agents, contractors and
employees harmless from and against all losses and liabilities, if any, arising
from the use of such spaces.
 
20. LEED Certification. Subtenant shall comply with any office wide regulations
pertaining to LEED Certification, including but not limited to: recycling, light
bulb wattage, etc.
 
21. Building Core Factor. The core factor for the 2nd floor is 1.136.
 
22. Roof Rights. Omitted.
 
23. Operating Hours. The Building operating hours are as set forth in the Prime
Lease. Subtenant shall have access to the Building and Sublet Premises 24 hours
per day, 365 days per year, subject to the terms of the Prime Lease. Should the
Subtenant require heating, air conditioning or ventilation outside regular
Building operating hours, it agrees to pay the actual costs thereof as
determined by the Prime Landlord (Sublessor will apply no markup, burden or
fee/profit). Subtenant shall pay Sublessor separately for the cost of utilities
for any room(s) containing supplemental HVAC unit(s) or system(s) and for
heavier than normal office use of electricity, including the cost of a
sub-meter. The charge for afterhours HVAC service shall be paid directly to the
Sublessor, who will then pass the fee through to the Prime Landlord without
markup, burden or fee/profit.
 
24. Cleaning. Sublessor shall provide office-cleaning services and common area
maintenance Monday through Friday, government and legal holidays excluded. Such
services shall be consistent with comparable office buildings within the
Chantilly, VA submarket.
 
25. Connectivity Rights. To the extent practicable or desirable, Subtenant shall
have the right to use existing telecom conduits or construct new conduits,
install cables, equipment and other related telecommunications facilities for
Subtenant's network into the Building.
 
26. Telecom Services. Subtenant agrees to share in the cost of
telecommunications services proportionate to total sublease area.
 
7

 
 
IN WITNESS WHEREOF the parties have executed this Sublease as of the date first
above written.
 
 
SUBLESSOR:
 
SUBTENANT:
 
 
 
 
 
 
 
BLUEWATER FEDERAL SOLUTIONS, INC.
 
AOC KEY SOLUTIONS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Jada Brink
 
By: /s/ Gregory S. McCarthy
 
 
Name: Jada Brink

 
Name: Gregory S. McCarthy
 
 
Title: Director, Contracts

 
Title: CEO

 

 
8

 
EXHIBIT A
SUBLET PREMISES
 
 
9
